Name: Council Regulation (EEC) No 136/82 of 19 January 1982 opening, allocating and providing for the administration of a Community tariff quota for frozen beef and veal falling within subheading 02.01 A II b) of the Common Customs Tariff (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 82 Official Journal of the European Communities No L 17/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 136/82 of 19 January 1982 opening, allocating and providing for the administration of a Community tariff quota for frozen beef and veal falling within subheading 02.01 A II b) of the Common Customs Tariff (1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by the 1979 Act of Accession, import licences authorize the importation of a quantity ex ­ ceeding by 5 % the quantity indicated therein ; whereas, however, the levy provided for in Article 12 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 2966/80 (4), should be applied to any quantity ex ­ ceeding that indicated in the licence ; Whereas, since the tariff quota in question is relatively small , it ought to be possible to provide for a system of allocation based on a single apportionment between the Member States, without thereby derogating from its Community nature ; whereas it appears best to leave to each Member State the choice of a management system for its share of the quota, so that it may ensure an allocation which is appropriate from an economic viewpoint ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are jointly represented by the Benelux economic union, any operation concerning the admi ­ nistration of the quota shares allocated to that economic union may be carried out by any one of its members ; Whereas, if at a given date during the quota period it is found that a balance of a quota share remains in one or other Member State, it will be necessary, where appropriate, to re-allocate the amounts which have not been used up, in order that they might be used up by other Member States, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Whereas, in the context of the General Agreement on tariffs and trade (GATT), the Community has under ­ taken to open, at a duty of 20 % , an annual Commu ­ nity tariff quota of 50 000 tonnes of frozen beef and veal falling within subheading 02.01 A II b) of the Common Customs Tariff, expressed as boned or bone ­ less meat ; whereas, therefore, this tariff quota should be opened on 1 January 1982 ; Whereas equal and continuous access to the quota should be ensured for all persons concerned and the rate laid down for the tariff quota should be applied consistently in all Member States to all imports of the product in question until the quota is used up ; whereas a system of utilization of the Community tariff quota, based on an allocation between the Member States concerned, would, in the light of the principles outlined above, appear consistent with the Community nature of the quota ; whereas, in order to arrive at a fair allocation between the Member States and to represent as closely as possible the actual market trends in the product in question, the said allo ­ cation should be proportionate to the requirements of the Member States calculated with reference to statis ­ tical data on imports from third countries during a representative reference period and to the economic prospects for the quota year in question ; Whereas, pursuant to Article 2 (4) of Commission Regulation (EEC) No 193/75 of 17 January 1975 (2) OJ No L 25, 31 . 1 . 1975, p . 10 . O OJ No L 148 , 28 . 6 . 1968 , p . 24. (4) OJ No L 307, 18 . 11 . 1980, p . 5 .(') OJ No C 11 , 18 . 1 . 1982, p . 203 . No L 17/2 Official Journal of the European Communities 23 . 1 . 82 Article 3HAS ADOPTED THIS REGULATION : Article 1 1 . The Member States shall take all appropriate steps to guarantee all persons concerned, established within their territories, free access to the quota shares allocated to them. 2. The extent to which the shares of the Member States have been used up shall be verified on the basis of imports as the product is presented for customs clearance under the declaration for free circulation . 1 . A Community tariff quota for frozen beef and veal falling within subheading 02.01 A II b) of the Common Customs Tariff, totalling 50 000 tonnes expressed as boned or boneless meat, is hereby opened for 1982. For the purpose of charging imports against this quota, 100 kilograms of unboned meat shall be taken to be equivalent to 77 kilograms of boned or boneless meat. 2. Imports of those goods which have been admitted under the benefit of another preferential tariff regime shall not be set off against this tariff quota. 3 . The Common Customs Tariff duty for this quota shall be 20 % . Article 4 The Member States shall regularly inform the Commission of imports which have been charged against their shares . Article 5 The Member States and the Commission shall coope ­ rate closely to ensure that this Regulation is complied with . Article 2 Article 6 The quantity of 50 000 tonnes shall be divided into two parts, one totalling 33 500 tonnes, the other 1 6 500 tonnes, allocated as follows : The Commission shall not later than 1 October 1982, submit to the Council a report on the quantities for which licences have been delivered in each Member State . The Council, acting by a qualified majority on a proposal from the Commission, shall, where appro ­ priate, re-allocate the amounts which have not been used up. For the part totalling 33 500 tonnes For the part totalling 1 6 500 tonnes Benelux 3 189 1 571 Denmark 157 78 Germany 6 020 2 965 Greece 1 710 840 France 3 343 1 647 Ireland 3 2 Italy 9 658 4 757 United Kingdom 9 420 4 640 Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1982. For the Council The President P. de KEERSMAEKER